 

Lucas Energy, Inc. 8-K [lei-8k_040616.htm]

 

Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into on April 6,
2016 (“Effective Date”), by and between Lucas Energy, Inc., a Nevada corporation
(“Company”), and the investor whose name appears on the signature page hereto
(“Investor”).

 

Recitals

 

A.          The parties desire that, upon the terms and subject to the
conditions herein, Investor will purchase $5 million in shares of Series C
Redeemable Convertible Preferred Stock of the Company, which are convertible
into shares of Common Stock at $3.25 per share, and a Warrant to purchase up to
$5 million in shares of Common Stock at a strike price of $4.50 per share; and

 

B.          The offer and sale of the Securities provided for herein are being
made pursuant to the exemptions from registration under Section 4(a)(2) of the
Act as a transaction by an issuer not involving any public offering, and as an
offshore private placement of restricted securities pursuant to Regulation S and
Rule 506 of Regulation D.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

 

I.          Definitions. In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined have the meanings set forth in the Glossary of Defined Terms
attached hereto as Exhibit 1 or the other Transaction Documents.

 

II.         Purchase and Sale.

 

A.          Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Investor hereby
irrevocably agrees to purchase 53 Preferred Shares of Company at $10,000.00 per
share with a 5.0% original issue discount (“OID”) for the sum of $500,000.00
(“Purchase Amount”).

 

B.          Deliveries. The following documents will be fully executed and
delivered at the Closing:

 

1.          Certificate of Designations (“Certificate of Designations”), in the
form attached hereto as Exhibit 2, as filed with and accepted by the Secretary
of State of Company’s state of incorporation;

 

2.          Transfer Agent Instructions, in substantially the form attached
hereto as Exhibit 3;

 

3.          Legal Opinion, in the form mutually agreed prior to the Effective
Date;

 



 

 

 

4.          Officer’s Certificate, in the form attached hereto as Exhibit 4;

 

5.          Secretary’s Certificate, in the form attached hereto as Exhibit 5;

 

6.          Common Stock Purchase Warrant (“Warrant”), in the form attached
hereto as Exhibit 6; and

 

7.          Stock certificate or Transfer Agent book entry for the number of
purchased Preferred Shares in the name of Investor.

 

C.          Closing Conditions. The consummation of the transactions
contemplated by this Agreement (“Closing”) is subject to the satisfaction of
each of the following conditions:

 

1.          All documents, instruments and other writings required to be
delivered by Company to Investor pursuant to any provision of this Agreement or
in order to implement and effect the transactions contemplated herein have been
fully executed and delivered, including without limitation those enumerated in
Section II.B above;

 

2.          The Common Stock is listed for and currently trading on the same or
higher Trading Market and, subject to Section IV.L below, Company is in
compliance with all requirements to maintain listing on the Trading Market, and
there is no notice of any suspension or delisting with respect to the trading of
the shares of Common Stock on such Trading Market;

 

3.          The representations and warranties of Company and Investor set forth
in this Agreement are true and correct in all material respects as if made on
such date (except for representations and warranties expressly made as of a
specified date, which will be true as of such date);

 

4.          No material breach or default has occurred under any Transaction
Document or any other agreement between Company and Investor;

 

5.          Company has the number of duly authorized shares of Common Stock
reserved for issuance as required pursuant to the terms of this Agreement;

 

6.          There is not then in effect any law, rule or regulation prohibiting
or restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, other than
Approval, nor is there any completed, pending or, to Company’s knowledge,
threatened or contemplated proceeding or investigation which may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement, including without limitation the sale, issuance, listing,
trading or resale of the Conversion Shares on the Trading Market; no statute,
rule, regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be completed, in progress,
pending or, to Company’s knowledge, threatened or contemplated by any person
other than Investor or any Affiliate of Investor, that seek to enjoin or
prohibit the transactions contemplated by this Agreement;

 



2

 

 

7.          Company will have received preliminary approval from NYSE MKT to
list the Conversion Shares;

 

8.         Any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing; and

 

9.         The Acquisition has been fully completed.

 

D.          Closing. Immediately when all conditions set forth in Section II.C
have been fully satisfied, Company will issue and sell to Investor and Investor
will purchase 53 Preferred Shares by payment to Company of $500,000.00 in cash,
by wire transfer of immediately available funds to an account designated by
Company.

 

E.          Company Option. At any time within 1 Trading Day after the
Registration Statement has been declared effective, Company may, in its sole
discretion, deliver written notice to Investor of Company’s election to sell to
Investor an additional 474 Preferred Shares at $10,000.00 per Preferred Share
with a 5.0% OID for the sum of $4,500,000.00. Subject to Approval having been
obtained and the terms and conditions herein, immediately when all conditions in
Section II.C have been fully satisfied as of such date, (1) Investor will
purchase and make payment for the specified number of additional Preferred
Shares by payment to Company in cash, by wire transfer of immediately available
funds to an account designated by Company, and (2) Company will deliver to
Purchaser a certificate or Transfer Agent book entry for the number of purchased
Preferred Shares in the name of Investor.

 

III.        Representations and Warranties.

 

A.          Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1.          Organization and Qualification. Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents,
except as would not reasonably be expected to result in a Material Adverse
Effect. Each of Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect and there is no completed,
pending or, to Company’s knowledge, threatened or contemplated proceeding in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

 



3

 

 

2.          Authorization; Enforcement. Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of Company and no further consent or action is required by Company.
Each of the Transaction Documents has been, or upon delivery will be, duly
executed by Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of Company, enforceable against
Company in accordance with its terms, except (a) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (c) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.          No Conflicts. The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Securities and
the consummation by Company of the other transactions contemplated thereby do
not and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any material property or asset of Company or
a Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

 

4.          Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, pending or, to Company’s knowledge,
threatened or contemplated against or affecting Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”), which would reasonably be expected to
adversely affect or challenge the legality, validity or enforceability of any of
the Transaction Documents or the sale, issuance, listing, trading or resale of
the Conversion Shares on the Trading Market hereunder. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

 



4

 

 

5.          Filings, Consents and Approvals. Neither Company nor any Subsidiary
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.

 

6.          Issuance of Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Common Stock for issuance
pursuant to the Transaction Documents.

 

7.          Disclosure; Non-Public Information. Company will timely file a
current report on Form 8-K (“Current Report”) by 8:30 am Eastern time on the
Trading Day after the Effective Date describing the material terms and
conditions of this Agreement, a copy of which has been provided to Investor
prior to the Effective Date. All information that Company has provided to
Investor that constitutes or might constitute material, non-public information
will be included in the Current Report. Notwithstanding any other provision,
except for information that will be included in the Current Report, (a) neither
Company nor any other Person acting on its behalf has provided Investor or its
representatives, agents or attorneys with any information that constitutes or
might constitute material, non-public information, including without limitation
this Agreement and the Exhibits and Disclosure Schedules hereto, (b) no
information contained in the Disclosure Schedules constitutes material
non-public information and (c) there is no adverse material information
regarding Company that has not been publicly disclosed prior to the Effective
Date. Company understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company. All disclosure provided to Investor regarding Company, its business and
the transactions contemplated hereby, including without limitation the
Disclosure Schedules, furnished by or on behalf of Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

8.          No Integrated Offering. Neither Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions other than Approval, including, without
limitation, under the rules and regulations of the Trading Market.

 

9.          Financial Condition. The Public Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of Company or any
Subsidiary, or for which Company or any Subsidiary has commitments, and any
material default with respect to any Indebtedness. Company does not intend to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt.

 



5

 

 

10.       Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

11.       Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

12.       Acknowledgments Regarding Investor. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by Company
and its representatives, and Company acknowledges and agrees that:

 

a.          Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider, control person, to Company’s knowledge, 10% or greater shareholder or
otherwise an affiliate of Company as defined under Rule 12b-2 of the Exchange
Act;

 

b.          Investor does not make or has not made any representations,
warranties or agreements with respect to the Securities, this Agreement, or the
transactions contemplated hereby other than those specifically set forth in
Section III.C below;

 

c.          The conversion of Preferred Shares, exercise of the Warrant, and
resale of Conversion Shares will result in dilution, which may be substantial;
the number of Conversion Shares will increase in certain circumstances; and
Company’s obligation to issue and deliver Conversion Shares in accordance with
this Agreement, the Certificate of Designations and the Warrant is absolute and
unconditional regardless of the dilutive effect that such issuances may have;
and

 

d.          Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Securities.

 

13.       No Bad Actor Disqualification. Neither Company, any predecessor of
Company, any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D, and Company
is not aware of any facts or circumstances that, with the passage of time, would
reasonably be expected to cause such disqualification.

 



6

 

 

14.       Offshore Transaction. Company has not, and will not, engage in any
directed selling efforts in the United States in respect of the Securities.
Company is offering and selling the Securities only to Investor, in compliance
with the offering restriction requirements of Regulation S.

 

B.          Representations Regarding Company. Except as set forth in any Public
Reports or attached exhibits as of the Effective Date, or under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1.          Capitalization. The capitalization of the Company as of the
Effective Date is as described in the Public Reports. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents which
has not been waived or satisfied. Except as a result of the purchase and sale of
the Preferred Shares, the Warrant and the issuance of Conversion Shares, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Securities will not obligate Company to issue shares of Common Stock
or other securities to any Person, other than Investor, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of Company are validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors of Company
or others is required for the issuance and sale of the Securities, other than
Approval. There are no stockholders agreements, voting agreements or other
similar agreements with respect to Company’s capital stock to which Company is a
party or, to the knowledge of Company, between or among any of Company’s
stockholders.

 

2.          Subsidiaries. All of the direct and indirect subsidiaries of Company
are set forth in the Public Reports or the corresponding section of the
Disclosure Schedules. Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 



7

 

 

3.          Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

4.          Material Changes. Since the end of the most recent year for which an
Annual Report on Form 10-K has been filed with the Commission, (a) there has
been no event, occurrence or development that has had, or that would reasonably
be expected to result in, a Material Adverse Effect, (b) Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans. Company does not have
pending before the Commission any request for confidential treatment of
information.

 

5.          Litigation. There is no Action completed, pending or, to Company’s
knowledge, threatened or contemplated, which would reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary, nor any
director or officer thereof, nor to the knowledge of Company any greater than 5%
shareholder or any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, is
not pending, and to Company’s knowledge, there is not threatened or
contemplated, any investigation by the Commission involving Company or any
current or former director or officer of Company, or to the knowledge of Company
greater than 5% shareholder of Company.

 

6.          No Bankruptcy. There has not been any petition or application filed,
or any judicial or administrative proceeding commenced which has not been
discharged, by or against the Company or any Subsidiary or with respect to any
of the properties or assets of Company or any Subsidiary under any applicable
law relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no assignment has been
made by the Company or any Subsidiary for the benefit of creditors.

 



8

 

 

7.          Labor Relations. No material labor dispute exists or, to the
knowledge of Company, is imminent with respect to any of the employees of
Company, which would reasonably be expected to result in a Material Adverse
Effect.

 

8.          Compliance. Neither Company nor any Subsidiary (a) is in material
default under or in material violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by Company or any Subsidiary under), nor has Company or any Subsidiary
received notice of a claim that it is in material default under or that it is in
material violation of, any indenture, loan or credit agreement or any other
similar agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.

 

9.          Regulatory Permits. Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

10.       Title to Assets. Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

 

11.       Patents and Trademarks. Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to so have would have a Material Adverse Effect (collectively, “Intellectual
Property Rights”). Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.

 



9

 

 

12.       Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.

 

13.       Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

 

14.       Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since the date
of the most recently filed Public Report, there have been no significant changes
in Company’s internal accounting controls or its disclosure controls and
procedures or, to Company’s knowledge, in other factors that could materially
affect Company’s internal accounting controls or its disclosure controls and
procedures.

 

15.       Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Notwithstanding any other provision, Investor
will have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

 

16.       Registration Rights. No Person has any right to cause Company to
effect the registration under the Act of any securities of Company.

 

17.       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 



10

 

 

18.       Application of Takeover Protections. Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation Company’s issuance of the Conversion Shares and
Investor’s ownership of the Conversion Shares.

 

19.       Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of Company’s tax returns is presently being audited
by any taxing authority. Company would not be classified as a PFIC for its most
recently completed taxable year, and does not expect to be classified as a PFIC
for its current taxable year.

 

20.       Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

21.       Accountants. Company’s accountants are set forth in the Public Reports
and such accountants are an independent registered public accounting firm.

 

22.       No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

23.       Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary, except such as would not
reasonably be expected to result in a Material Adverse Effect.

 

11

 

 

24.          Computer and Technology Security. Company has taken all reasonable
steps to safeguard the information technology systems utilized in the operation
of the business of Company, including the implementation of procedures to
minimize the risk that such information technology systems have any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and, to Company’s knowledge, to date there have been
no successful unauthorized intrusions or breaches of the security of the
information technology systems.

 

25.          Data Privacy. Company has: (a) complied with, and is presently in
compliance with, all applicable laws in connection with data privacy,
information security, data security and/or personal information; (b) complied
with, and is presently in material compliance with, its policies and procedures
applicable to data privacy, information security, data security, and personal
information; (c) not experienced any incident in which personal information or
other sensitive data was or may have been stolen or improperly accessed; and
Company is not aware of any facts suggesting the likelihood of the foregoing,
including without limitation, any breach of security or receipt of any notices
or complaints from any Person regarding personal information or other data.

 

C.          Representations and Warranties of Investor. Investor hereby
represents and warrants to Company as of the Closing as follows:

 

1.          Organization; Authority. Investor is an entity validly existing and
in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been, or will be, duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2.          Investor Status. At the time Investor was offered the Securities, it
was, and at the Effective Date it is: (a) an accredited investor as defined in
Rule 501(a) under the Act; (b) not a registered broker-dealer, member of FINRA,
or an affiliate thereof; and (c) not a U.S. Person and not acquiring the
Securities for the account or beneficial ownership of any U.S. Person.

 

3.          Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 



12

 

 

4.          Ownership. Investor is acquiring the Preferred Shares and Warrant as
principal for its own account. Investor will not engage in hedging transactions
with regard to the Securities unless in compliance with the Act. Investor will
not resell, transfer or assign the Preferred Shares or Warrant, and will resell
the Conversion Shares only pursuant to registration under the Act or an
available exemption therefrom.

 

5.          No Short Sales. Neither Investor nor any Affiliate (a) currently
holds any short position in the Common Stock, (b) has ever engaged in any Short
Sales of the Common Stock, (c) has engaged in any hedging transactions with
regard to the Common Stock prior to the Effective Date, or (d) has traded any
securities of Company within 30 days prior to the Effective Date.

 

IV.          Securities and Other Provisions.

 

A.          Investor Due Diligence. Investor will have the right and opportunity
to conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears.

 

B.          Furnishing of Information. As long as Investor owns any Securities,
Company will timely file all reports required to be filed by Company after the
Effective Date pursuant to the Exchange Act. As long as Investor owns any
Securities, Company will prepare and make publicly available such information as
is required for Investor to sell its Conversion Shares under Rule 144. Company
further covenants that, as long as Investor owns any Securities, Company will
take such further action as Investor may reasonably request, all to the extent
required from time to time to enable Investor to sell its Conversion Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.

 

C.          Integration. Company will not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security, as defined in Section
2 of the Act, that would be integrated with the offer or sale of the Securities
to Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction, unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

D.          Disclosure and Publicity. Company will provide to Investor for
review and approval prior to issuing any current report, press release, public
statement or communication with respect to the transactions contemplated hereby.

 

E.          Shareholders Rights Plan. No claim will be made or enforced by
Company or, to the knowledge of Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Investor could be
deemed to trigger the provisions of any such plan or arrangement, in either such
case, by virtue of receiving the Securities under the Transaction Documents or
under any other agreement between Company and Investor. Company will conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 



13

 

 

F.          No Non-Public Information. Company covenants and agrees that neither
it nor any other Person acting on its behalf will, provide Investor or its
agents or counsel with any information that Company believes or reasonably
should believe will constitute material non-public information after Closing. On
and after Closing, neither Investor nor any Affiliate of Investor will have any
duty of trust or confidence that is owed directly, indirectly, or derivatively,
to Company or the stockholders of Company, or to any other Person who is the
source of material non-public information regarding Company. Company understands
and confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Conversion Shares.

 

G.          Indemnification of Investor.

 

1.          Obligation to Indemnify. Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document.

 

2.          Procedure for Indemnification. If any action will be brought against
an Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus local counsel as
applicable) to represent all Investor Parties.

 



14

 

 

3.          Other than the liability of Investor to Company for uncured material
breach of the express provisions of this Agreement, no Investor Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Securities under this Agreement.

 

H.          Reservation of Shares. Company will at all times maintain a reserve
from its duly authorized Common Stock for issuance pursuant to the Transaction
Documents authorized shares of Common Stock in an amount equal to thrice the
number of shares sufficient to immediately issue all Conversion Shares
potentially issuable at such time.

 

I.          Activity Restrictions. For so long as Investor or any of its
Affiliates holds any Securities, neither Investor nor any Affiliate will: (1)
vote any shares of Common Stock owned or controlled by it, sign or solicit any
proxies, attend or be present at a shareholder meeting for purposes of
determining a quorum, or seek to advise or influence any Person with respect to
any voting securities of Company; (2) engage or participate in any actions,
plans or proposals which relate to or would result in (a) acquiring additional
securities of Company, alone or together with any other Person, which would
result in beneficially owning or controlling more than 9.99% of the total
outstanding Common Stock or other voting securities of Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its Subsidiaries, (c) a sale or
transfer of a material amount of assets of Company or any of its Subsidiaries,
(d) any change in the present board of directors or management of Company,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of Company, (f) any other material change in
Company’s business or corporate structure, including but not limited to, if
Company is a registered closed-end investment company, any plans or proposals to
make any changes in its investment policy for which a vote is required by
Section 13 of the Investment Company Act of 1940, (g) changes in Company’s
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Company by any Person, (h) a class of
securities of Company being delisted from a national securities exchange or to
cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
Company becoming eligible for termination of registration pursuant to Section
12(g)(4) of the Act, or (j) any action, intention, plan or arrangement similar
to any of those enumerated above; or (3) request Company or its directors,
officers, employees, agents or representatives to amend or waive any provision
of this section.

 



15

 

 

J.          No Shorting. Provided no Trigger Event under Sections I.H.(1), (6),
(7), (8), (9), (10) or (14) of the Certificate of Designations has occurred, for
so long as Investor holds any securities of Company, neither Investor nor any of
its Affiliates will engage in or effect, directly or indirectly, any Short Sale
of Common Stock. For the avoidance of doubt, selling against delivery of
Conversion Shares after delivery of a Conversion Notice is not a Short Sale.
There will be no restriction or limitation of any kind on Investor’s right or
ability to sell or transfer any or all of the Conversion Shares at any time, in
its sole and absolute discretion.

 

K.          Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

 

L.          Subsequent Financings. Until at least 60 days after the Registration
Statement is declared effective, Company will not issue or enter into an
agreement to issue any shares of Common Stock, except as provided in subsections
(a), (b), (c)(i), (c)(iii), (c)(iv), (c)(v) or (c)(vi) below. Until at least 6
months after the Preferred Shares and Warrant have been converted, redeemed or
exercised, Company will not (1) enter into any agreement that in any way
restricts its ability to enter into any agreement, amendment or waiver with
Investor, including without limitation any agreement to offer, sell or issue to
Investor any preferred stock, common stock or other securities of Company, (2)
enter into any equity or convertible financing pursuant to which shares of
Common Stock or Common Stock equivalents may effectively be issued (i) at a
discount, (ii) at a variable price, or (iii) where the price or number of shares
are subject to any type of variability or reset feature. Notwithstanding the
preceding sentence, Company may enter into any financing: (a) with Investor; (b)
for non-convertible debt with no equity component; or (c) issuing Common Stock
or Common Stock equivalents at a fixed price (i) upon the exercise or exchange
or conversion of any securities issued and outstanding on, and not amended or
modified after, the Effective Date, (ii) in an underwritten public offering that
does not include warrants and generates gross proceeds of at least $10 million,
(iii) up to $250,000 per month in private placements of securities that are
restricted for at least 6 months after issuance; (iv) in exchange for services
pursuant to existing qualified incentive stock option plans, or pursuant to new
plans duly adopted by the Board of Directors of the Company if the securities
are restricted for at least 6 months after issuance, including options or other
awards, to Company employees, officers, directors, or individual independent
contractors specifically engaged in the operations or management of oil and gas
field related activity and specifically excluding corporate contractors and
general and administrative service providers, (v) as consideration for
acquisitions, mergers, consolidations or strategic transactions, including
licensing and partnering agreements, or purchase of all or substantially all of
the securities or assets of another entity, or (vi) as consideration for an
equipment loan or leasing arrangement, real property leasing arrangement, or
debt financing, from a licensed commercial bank; provided however, with regard
to any of the foregoing set forth in clauses (iv) through (vi), that (1) the
primary purpose of such issuance is not to raise capital, (2) the purchasers or
acquirers of the securities in such issuance do not include Company or any of
its Subsidiaries and solely consists of either (w) the individuals actually
providing the services, (x) the actual participants in such strategic alliance
or strategic partnership, (y) the actual owners of such assets or securities
acquired in such acquisition or merger or (z) the stockholders, partners or
members of the foregoing Persons, (3) the number or amount of securities issued
to such Person by the Company shall not be disproportionate to such Person’s
actual participation in such strategic alliance or strategic partnership or
ownership of such assets or securities to be acquired by the Company, or the
value of services provided to the Company, as applicable, and (4) none of such
Persons are an entity whose primary business is investing in securities, unless
such entity has more than $1 billion in assets under management.

 



16

 

 

M.          Approval. Company will file a preliminary proxy statement within 30
days of the Effective Date, and use its commercially reasonable best efforts to
obtain stockholder approval of this Agreement, the Preferred Shares, the
Warrant, and the issuance of the Conversion Shares, in accordance with the
requirements of NYSE MKT rules or a waiver from NYSE MKT (“Approval”) as soon as
practicable after the Effective Date. Company, its board of directors, and each
of its directors will vote all proxies given to them in favor of Approval.

 

N.          Principal Market. Company has submitted any necessary notification
and supporting documentation required for the listing of all possible Conversion
Shares with NYSE MKT and will use its commercially reasonable best efforts to
obtain approval to list the Conversion Shares as soon as practicable.

 

O.          Restrictive Legend. The Securities have not been registered under
the Act and may not be resold in the United States unless registered or an
exemption from registration is available. Company is required to refuse to
register any transfer of the Conversion Shares not made pursuant to registration
under the Act or an available exemption from registration. Upon the issuance
thereof, and only until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED unless in compliance with the ACT.

 

Certificates representing Conversion Shares will be issued without such legend
or at Investor’s option issue electronic delivery at the applicable balance
account at DTC, if either (i) the Conversion Shares are registered for resale
under the Act, or (ii) Investor provides an opinion of its counsel to the effect
that the Conversion Shares may be issued without restrictive legend.

 

P.          Warrant Exercise. Upon exercise pursuant to Section I.B. of the
Warrant, Investor will pay Company the Purchase Price for the Warrant by wire
transfer of immediately available funds.

 



17

 

 

V.          Registration Statement.

 

A.           Filing.

 

1.          Company will at its sole cost and expense prepare and file with the
Commission as promptly as practicable after the Effective Date, and in any event
within 30 days, a Registration Statement (“Registration Statement”) on Form S-3
or, if Form S-3 is unavailable, Form S-1, registering the delayed and continuous
resale of all Conversion Shares pursuant to Rule 415 under the Act, and will use
reasonable best efforts to cause such Registration Statement to be declared
effective under the Act as promptly as practicable, and to remain continuously
effective until all Conversion Shares may be resold by Investor pursuant to Rule
144 without volume restrictions, manner-of-sale restrictions, or Company being
in compliance with any current public information requirement (the “Registration
Period”).

 

2.          If Company breaches its obligations under the preceding paragraph,
it will file a Registration Statement as soon as practicable, but such
obligation and filing will not operate to cure or excuse such breach. If at any
time after the initial registration Statement is filed on Form S-3 or Form S-1,
the Registration Statement does not remain effective, Company will use
reasonable best efforts to amend the Registration Statement to continue
effectiveness uninterrupted.

 

3.          Notwithstanding the foregoing registration obligations, if the
Commission informs the Company that all of the Conversion Shares cannot, as a
result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the Commission, covering the maximum number of Conversion Shares
permitted to be registered by the Commission, to register for resale the
Conversion Shares as a secondary offering; provided, however, that prior to
filing such amendment, the Company will use reasonably diligent efforts to
advocate with the Commission for the registration of all of the Conversion
Shares in accordance with Commission guidance.

 

B.           Procedures. In connection with the Registration Statement, Company
will, as soon as reasonably practicable:

 

1.          Prepare and file with the Commission such pre-effective and
post-effective amendments and supplements to the Registration Statement and the
Prospectus used in connection with the Registration Statement, and file such
reports under the Exchange Act, as may be necessary to cause the Registration
Statement to become effective, to keep the Registration Statement continuously
effective during the Registration Period and not misleading in any material
respect, and as may otherwise be required or applicable under, and to comply
with the provisions of, the Act with respect to the disposition of all
Conversion Shares covered by the Registration Statement during the Registration
Period.

 

2.          Furnish to Investor such number of copies of the Prospectus, and
each amendment or supplement thereto, in conformity with the requirements of the
Act, and such other documents as Investor may reasonably request in order to
facilitate the disposition of Conversion Shares owned by it.

 



18

 

 

3.          Notify Investor: (a) when a Prospectus or any Prospectus supplement
or post-effective amendment is proposed to be filed and, with respect to any
post-effective amendment, when the same has become effective, except for any
filing to be made solely to incorporate by reference a Current Report on Form
8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be filed
with the Commission; (b) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to a Registration
Statement or a Prospectus or for additional information; (c) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (d) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Conversion Shares
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose, and (e) of the occurrence of any event or circumstance that
makes any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, Prospectus or documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, in no event will any such notice contain any information
which would constitute material, non-public information regarding the Company.

 

4.          Use reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification,
or exemption from qualification, of any of the Conversion Shares for sale in any
jurisdiction, at the earliest practicable moment.

 

5.          Incorporate in a Prospectus supplement or post-effective amendment
such information as Investor reasonably requests be included therein regarding
Investor or the plan of distribution of the Conversion Shares; and make all
required filings of the Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of such
matters to be incorporated in such Prospectus supplement or post-effective
amendment; provided, however, that the Company will not be required to take any
action pursuant to this paragraph that would violate applicable law.

 

6.          Whenever necessary, prepare and deliver to Investor any required
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document, including such reports as may be required to be filed
under the Exchange Act, so that, as thereafter delivered, the Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

7.          Use reasonable best efforts to cause all Conversion Shares to be
listed on the Trading Market or such other securities exchange or automated
quotation system, if any, as is then the principal securities exchange or
automated quotation system on which the Common Stock is then listed.

 

19

 



 

            8.            Fully cooperate with the Transfer Agent, Investor and
its brokers to facilitate the timely clearing and delivery of Conversion Shares
to be sold pursuant to the Registration Statement free of any restrictive
legends and in such denominations and registered in such names as Investor may
reasonably request, including timely completion and delivery of all forms,
documents and instruments requested by the Transfer Agent or any broker.

 

VI.          General Provisions.

 

A.          Notice. Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

 

B.          Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

C.          No Third-Party Beneficiaries. Except as otherwise set forth in
Section IV.G, this Agreement and the Transaction Documents will inure solely to
the benefit of the parties hereto, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person. Other than the Investor
Parties described in Section IV.G,, a person who is not a party to this
Agreement will not have any rights under the Contracts (Rights of Third Parties)
Law, 2014 of the Cayman Islands to enforce any term of this Agreement or any
Transaction Document.

 

D.          Fees and Expenses. Company has paid a flat rate documentation fee of
$10,000 to Investor’s counsel incurred in connection with drafting this
Agreement and the other Transaction Documents. Except as otherwise provided in
this Agreement, each party will pay the fees and expenses of its own advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale, issuance and delivery of the Securities
to Investor.

 



20

 

 

E.          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

F.          Replacement of Certificates. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

 

G.          Governing Law. All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the Cayman Islands, without regard
to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

 

H.          Arbitration. Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS International, or its
successor, in the Territory of the Virgin Islands, pursuant to the most
expedited and Streamlined Arbitration Rules and procedures available. Any
interim or final award may be entered and enforced by any court of competent
jurisdiction. The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.
Notwithstanding the foregoing, Investor may in its sole discretion bring an
action in the U.S. District Court for the District of Nevada or the Middle
District of Florida in addition to, in lieu of, or in aid of arbitration.

 



21

 

 

I.          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and Company will be entitled to specific performance under the
Transaction Documents, and equitable and injunctive relief to prevent any actual
or threatened breach under the Transaction Documents, to the full extent
permitted under applicable laws. Without limitation of the foregoing, Company
acknowledges that the rights and benefits of Investor pursuant to Section I.G.1.
of the Certificate of Designations are unique and that no adequate remedy exists
at law if Company breaches or fails timely perform any of its obligations
thereunder, that it would be difficult to determine the amount of damages
resulting therefrom, that it would cause irreparable injury to Investor, and
that any potential harm to Company would be adequately and fully compensable
with monetary damages. Accordingly, Investor will be entitled to a compulsory
remedy of immediate specific performance, temporary, interim, preliminary and
final injunctive relief to enforce the provisions thereof, including without
limitation requiring Company and its transfer agent, attorneys, officers and
directors to immediately take all actions necessary to issue and deliver the
number of Conversion Shares stated by Investor, which requirements will not be
stayed for any reason, without the necessity of posting any bond. Company hereby
absolutely, unconditionally and irrevocably waives all objections and rights to
oppose any motion, application or request by Investor to issue any number of
Conversion Shares, and all rights to stay or appeal any resulting order, and any
appeal by Company or on its behalf will be immediately and automatically
dismissed. Nothing provided for in this provision will limit either party’s
ability to recover monetary damages.

 

J.          Payment Set Aside. To the extent that Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

K.          Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof

 

L.          Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement.

 

M.          Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the Securities until all Preferred
Shares and the entire Warrant issued to Investor have been converted, redeemed
or exercised. Neither party will be under any obligation to update or supplement
any of its representations or warranties following the Closing due to a change
that occurred after the Closing.

 

N.          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 



22

 

 

O.          Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Agreement fully and effectively.

 

P.          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.

 

Q.          Entire Agreement. This Agreement, including the Exhibits hereto,
which are hereby incorporated herein by reference, contains the entire agreement
and understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

 



23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

  

Company:

 

LUCAS ENERGY, INC. 

  

By:     



Name:     



Title:     

  

Investor:

    Investor Name  



 

By:     



Name:     



Title:     

 

24

 



 

Exhibit 1

 

Glossary of Defined Terms

 

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

 

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section III.A.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Stock Purchase Agreement.

 

“Approval” has the meaning set forth in Section IV.M.

 

“Acquisition” has the meaning set forth in the Certificate of Designations.

 

“CATI” means CATI Operating LLC, a Texas limited liability company.

 

“Certificate of Designations” has the meaning set forth in Section II.B.1

 

“Closing” has the meaning set forth in Section II.D.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Company” has the meaning set forth in the first paragraph of the Agreement.

 

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Preferred Shares or Warrant, including Common Stock that must be
issued upon conversion of any Preferred Shares or exercise of the Warrant, and
Common Stock that must or may be issued in payment of any Dividends or
Conversion Premium (as those terms are defined in the Certificate of
Designations).

 

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.

  

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 



25

 

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and (c) the present
value of any lease payments in excess of $500,000 due under leases required to
be capitalized in accordance with GAAP. Indebtedness does not include any of the
foregoing set forth in clauses (a) through (c) with respect to CATI.

 

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

 

“Legal Opinion” has the meaning set forth in Section I.B.3.

 

“Liens” means (a) a lien, charge, security interest or encumbrance in excess of
$500,000, or (b) a right of first refusal, preemptive right or other restriction
(other than restrictions under securities laws). Liens does not include any of
the foregoing set forth in clauses (a) and (b) with respect to CATI

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, or (d)
the sale, issuance, registration, listing and trading on the Trading Market of
the Conversion Shares.

 

“Material Permits” has the meaning set forth in Section III.B.9.

 

“Officer’s Certificate” has the meaning set forth in Section II.B.4.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Preferred Shares” means shares of Series C Redeemable Convertible Preferred
Stock of the Company to be issued to Investor pursuant to this Agreement or any
other agreement with Investor.

 



26

 

 

“Public Reports” includes all reports filed by Company under the Act or the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
full fiscal years preceding the Effective Date and thereafter.

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Investor” has the meaning set forth in the first paragraph of the Agreement.

 

“Registration Statement” includes a then valid, current and effective
Registration Statement registering all Conversion Shares for resale, including
the prospectus therein, amendments and supplements to such Registration
Statement or prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement, and any information
contained or incorporated by reference in a prospectus filed with the Commission
in connection with the Registration Statement, to the extent such information is
deemed under the Act to be part of any registration statement.

 

“Regulation D” means Regulation D under the Securities Act and the rules
promulgated by the Commission thereunder.

 

“Regulation S” means Regulation S under the Securities Act and the rules
promulgated by the Commission thereunder.

 

“Secretary’s Certificate” has the meaning set forth in Section II.B.5.

 

“Securities” include the Preferred Shares, Warrant and Conversion Shares.

 

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” has the meaning set forth in the Certificate of Designations.

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Warrant, and the other agreements, certificates and documents referenced
herein or the form of which is attached hereto, and the exhibits, schedules and
appendices hereto and thereto.

 

“Transfer Agent Instructions” has the meaning set forth in Section II.B.2.

 

“U.S. Person” has the meaning set forth in Regulation S.

 



27

 

 

“Warrant” has the meaning set forth in Section II.B.6.

 

28

 

 

Exhibit 2

 

Certificate of Designations

 

LUCAS ENERGY, INC.

 

CERTIFICATE OF DESIGNATIONS OF PREFERENCES, POWERS,
RIGHTS AND LIMITATIONS
OF
SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK

 

The undersigned, ____________________ and ____________________, hereby certify
that:

 

1.             The undersigned are the Chief Executive Officer and Chief
Financial Officer, respectively, of Lucas Energy, Inc., a Nevada corporation
(the “Corporation”);

 

2.             The Corporation is authorized to issue 10,000,000 shares of
preferred stock, $0.001 par value, of which (i) 2,000 shares are designated as
Series A convertible preferred stock, of which 500 shares are issued and
outstanding, and (ii) ________ shares are designated as Series B redeemable
convertible preferred stock (the “Series B Preferred Stock”), of which ______
shares are issued and outstanding; and

 

3.             The following resolutions were duly adopted by the Board of
Directors:

 

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 10,000,000
shares, $0.001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;

 

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, powers, voting rights, conversion rights, rights
and terms of redemption and liquidation preferences of any wholly unissued
series of Preferred Stock and the number of shares constituting any Series and
the designation thereof, of any of them;

 

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Powers, Rights and Limitations of Series C
Redeemable Convertible Preferred Stock, to designate the rights, preferences,
restrictions and other matters relating to the Series C Redeemable Convertible
Preferred Stock, which will consist of up to 5,000 shares of the Preferred Stock
which the Corporation has the authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash, notes or exchange of
other securities, rights or property and does hereby fix and determine the
powers, rights, preferences, restrictions and other matters relating to such
series of Preferred Stock as follows:

 



1

 

 

I.          Terms of Preferred Stock.

 

A.            Designation and Amount. A series of Preferred Stock is hereby
designated as the Corporation’s Series C Redeemable Convertible Preferred Stock,
par value of $0.001 per share (the “Series C Preferred Stock”), the number of
shares of which so designated are 5,000 shares of Series C Preferred Stock;
which Series C Preferred Stock will not be subject to increase without any
consent of the holders of the Series C Preferred Stock (each a “Holder” and
collectively, the “Holders”) that may be required by applicable law.

 

B.            Ranking and Voting.

 

1.            Ranking. The Series C Preferred Stock will, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:
(a) senior to the Corporation’s Common Stock, $0.001 par value per share
(“Common Stock”); (b) pari passu with respect to the Series B Preferred Stock;
(c) senior, pari passu or junior with respect to any other series of Preferred
Stock, as set forth in the Certificate of Designations of Preferences, Powers,
Rights and Limitations with respect to such Preferred Stock; and (d) junior to
all existing and future indebtedness of the Corporation. Without the prior
written consent of the Holders of a majority of the outstanding shares of Series
C Preferred Stock (voting separately as a single class), the Corporation may not
issue any additional shares of Series C Preferred Stock or, other than shares of
Series B Preferred Stock issued in the Acquisition, any other Preferred Stock
(other than the Series B Preferred Stock) that is pari passu or senior to the
Series C Preferred Stock with respect to any rights for a period of 1 year after
the earlier of such date (i) a registration statement is effective and available
for the resale of all Conversion Shares, or (ii) Securities Act Rule 144 is
available for the immediate unrestricted resale of all Conversion Shares.

 

2.            Voting. Except as required by applicable law or as set forth
herein, the holders of shares of Series C Preferred Stock will have no right to
vote on any matters, questions or proceedings of this Corporation including,
without limitation, the election of directors except: (a) during a period where
a dividend (or part of a dividend) is in arrears; (b) on a proposal to reduce
the Company’s share capital; (c) on a resolution to approve the terms of a
buy-back agreement; (d) on a proposal to wind up the Company; (e) on a proposal
for the disposal of all or substantially all the Company’s property, business
and undertaking; and (f) during the winding-up of the entity.

 

C.            Dividends.

 

1.            Commencing on the date of the issuance of any such shares of
Series C Preferred Stock (each respectively an “Issuance Date”), each
outstanding share of Series C Preferred Stock will accrue cumulative dividends
(“Dividends”), at a rate equal to 6.0% per annum, subject to adjustment as
provided in this Certificate of Designations (“Dividend Rate”), of the Face
Value. Dividends will be payable with respect to any shares of Series C
Preferred Stock upon any of the following: (a) upon redemption of such shares in
accordance with Section I.F; (b) upon conversion of such shares in accordance
with Section I.G; and (c) when, as and if otherwise declared by the board of
directors of the Corporation.

 



2

 

 

2.            Dividends, as well as any applicable Conversion Premium payable
hereunder, will be paid: (a) in the Corporation’s sole and absolute discretion,
immediately in cash; or (b) if Corporation notifies Holder it will not pay all
or any portion in cash, or to the extent cash is not paid and received as soon
as practicable, and in any event within 1 Trading Day after the Notice Time, for
any reason whatsoever, in shares of Common Stock valued at (i) if there has
never been a Trigger Event, (A) 95.0% of the average of the 5 lowest individual
daily volume weighted average prices of the Common Stock on the Trading Market
during the applicable Measurement Period, which may be non-consecutive, less
$0.05 per share of Common Stock, not to exceed (B) 100% of the lowest sales
price on the last day of such Measurement Period less $0.05 per share of Common
Stock (ii) following any Trigger Event, (A) 85.0% of the lowest daily volume
weighted average price during any Measurement Period for any conversion by
Holder, less $0.10 per share of Common Stock, not to exceed (B) 85.0% of the
lowest sales price on the last day of any Measurement Period, less $0.10 per
share of Common Stock. In no event will the value of Common Stock pursuant to
the foregoing be below the par value per share. All amounts that are required or
permitted to be paid in cash pursuant to this Certificate of Designations will
be paid by wire transfer of immediately available funds to an account designated
by Holder.

 

3.            So long as any shares of Series C Preferred Stock are outstanding,
the Company will not repurchase shares of Common Stock other than as payment of
the exercise or conversion price of a convertible security or payment of
withholding tax, and no dividends or other distributions will be paid, declared
or set apart with respect to any Common Stock, except for Purchase Rights.

 

D.            Protective Provision.

 

1.            So long as any shares of Series C Preferred Stock are outstanding,
the Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series C Preferred Stock then outstanding (voting
separately as one class), (i) alter or change adversely the powers, preferences
or rights given to the Series C Preferred Stock or alter or amend this
Certificate of Designations, (ii) authorize or create any class of stock ranking
as to distribution of dividends senior to the Series C Preferred Stock, (iii)
amend its certificate of incorporation or other charter documents in breach of
any of the provisions hereof, (iv) increase the authorized number of shares of
Series C Preferred Stock or (v) enter into any agreement with respect to the
foregoing.

 

2.            A “Deemed Liquidation Event” will mean: (a) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except (i) any such
merger or consolidation involving the Corporation or a subsidiary in which the
Corporation is the surviving or resulting corporation, (ii) any merger effected
exclusively to change the domicile of the Corporation, (iii) any transaction or
series of transactions in which the holders of the voting securities of the
Company outstanding immediately prior to such transaction continue to retain
more than 50% of the total voting power of such surviving entity, or (iv) the
Acquisition; (b) Corporation issues convertible or equity securities that are
senior to the Series C Preferred Stock in any respect, (c) Holder does not
receive the number of Conversion Shares stated in a Delivery Notice with 5
Trading Days of the Notice Time; (d) trading of the Common Stock is halted or
suspended by the Trading Market or any U.S. governmental agency for 10 or more
consecutive trading days; (e) the sale, lease, transfer, exclusive license or
other disposition, in a single transaction or series of related transactions, by
the Corporation or any subsidiary of the Corporation of all or substantially all
the assets of the Corporation and its subsidiaries taken as a whole, or the sale
or disposition (whether by merger or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

 



3

 

 

3.            The Corporation will not have the power to close or effect a
voluntary Deemed Liquidation Event unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E, and the
required amount is paid to Holder prior to or upon closing, effectuation or
occurrence of the Deemed Liquidation Event.

 

E.             Liquidation.

 

1.            Upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, after payment or provision for
payment of debts and other liabilities of the Corporation, prior to any
distribution or payment made to the holders of Preferred Stock or Common Stock
by reason of their ownership thereof, the Holders of Series C Preferred Stock
will be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of Series
C Preferred Stock equal to $10,000.00 (“Face Value”), plus an amount equal to
any accrued but unpaid Dividends thereon (collectively with the Face Value, the
“Liquidation Value”).

 

2.            If, upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, the amounts payable with respect
to the shares of Series C Preferred Stock are not paid in full, the holders of
shares of Series C Preferred Stock will share equally and ratably with the
holders of shares of Preferred Stock and Common Stock in any distribution of
assets of the Corporation in proportion to the liquidation preference and an
amount equal to all accumulated and unpaid Dividends, if any, to which each such
holder is entitled.

 

3.            If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then the assets distributable to the Holders will be
distributed among the Holders at the time outstanding, ratably in proportion to
the full amounts to which they would otherwise be respectively entitled.

 

F.             Redemption.

 

1.            Corporation’s Redemption Option. On the Dividend Maturity Date,
the Corporation may redeem any or all shares of Series C Preferred Stock by
paying Holder in cash an amount per share equal to 100% of the Liquidation Value
for the shares redeemed.

 



4

 

 

2.            Early Redemption. Prior to the Dividend Maturity Date, provided
that no Trigger Event has occurred, the Corporation will have the right at any
time upon 30 Trading Days’ prior written notice, in its sole and absolute
discretion, to redeem all or any portion of the shares of Series C Preferred
Stock then outstanding by paying Holder in cash an amount per share of Series C
Preferred Stock (the “Early Redemption Price”) equal to the sum of the
following: (a) 100% of the Face Value, plus (b) the Conversion Premium, minus
(c) any Dividends that have been paid, for each share of Series C Preferred
Stock redeemed.

 

3.            Credit Risk Adjustment.

 

               a.          The Dividend Rate will adjust downward by an amount
equal to the Spread Adjustment for each amount, if any, equal to the Adjustment
Factor that the Measuring Metric rises above the Maximum Triggering Level, down
to a minimum of 0.0%.

 

               b.          The Dividend Rate will adjust upward by an amount
equal to the Spread Adjustment for each amount, if any, equal to the Adjustment
Factor that the Measuring Metric falls below the Minimum Triggering Level, up to
a maximum of 24.95%. In addition, the Dividend Rate will adjust upward by 10.0%
following the occurrence of any Trigger Event.

 

               c.          The adjusted Dividend Rate used for calculation of
the Liquidation Value, Conversion Premium, Early Redemption Price and Dividend,
as applicable, and the amount of Dividends owed will be calculated and
determined based upon the Measuring Metric at close of the Trading Market
immediately prior to the Notice Time.

 

4.            Mandatory Redemption. If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or upon closing or occurrence of
any Deemed Liquidation Event, the Corporation will prior to or concurrently with
the closing, effectuation or occurrence any such action, redeem the Series C
Preferred Stock for cash, by wire transfer of immediately available funds to an
account designated by Holder, at the Early Redemption Price set forth in Section
I.F.2 if the event is prior to the Dividend Maturity Date, or at the Liquidation
Value if the event is on or after the Dividend Maturity Date.

 

5.            Mechanics of Redemption. In order to redeem any of the Holders’
Series C Preferred Stock then outstanding, the Corporation must deliver written
notice (each, a “Redemption Notice”) to each Holder setting forth (a) the number
of shares of Series C Preferred Stock that the Corporation is redeeming, (b) the
applicable Dividend Rate, Liquidation Value and Early Redemption Price, and (c)
the calculation of the amount paid. Upon receipt of full payment in cash for a
complete redemption, each Holder will promptly submit to the Corporation such
Holder’s Series C Preferred Stock certificates. In connection with a mandatory
redemption, the notice will be delivered as soon as the number of shares can be
determined, and in all other instances at least 30 Trading Days prior to
payment. For the avoidance of doubt, the delivery of a Redemption Notice will
not affect Holder’s rights under Section I.G until after receipt of cash payment
by Holder at the required time.

 



5

 

 

G.           Conversion.

 

1.            Mechanics of Conversion.

 

a.          One or more shares of the Series C Preferred Stock may be converted,
in part or in whole, into shares of Common Stock, at any time or times after the
Issuance Date, in the sole and absolute discretion of Holder or, subject to the
terms and conditions hereof, the Corporation; (i) if at the option of Holder, by
delivery of one or more written notices to the Corporation or its transfer agent
(each, a “Holder Conversion Notice”), of the Holder’s election to convert any or
all of its Series C Preferred Stock; or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice,” with the Holder Conversion
Notice, each a “Conversion Notice,” and with the Redemption Notice, each an
“Initial Notice”), of the Corporation’s election to convert the Series C
Preferred Stock.

 

b.          Each Delivery Notice will set forth the number of shares of Series C
Preferred Stock being converted, the minimum number of Conversion Shares and the
amount of Dividends and any applicable Conversion Premium due as of the time the
Delivery Notice is given (the “Notice Time”), and the calculation thereof.

 

b.          If the Corporation notifies Holder by 10:00 a.m. Eastern time on the
Trading Day after the Notice Time that it is paying all or any portion of
Dividends or Conversion Premium, and actually pays in cash by the next Trading
Day, time being of the essence, the full amount of Dividends and Conversion
Premium stated in the Delivery Notice, no further amount will be due with
respect thereto.

 

c.          As soon as practicable, and in any event within 1 Trading Day of the
Notice Time, time being of the essence, the Corporation will do all of the
following: (i) transmit the Delivery Notice by facsimile or electronic mail to
the Holder, and to the Corporation’s transfer agent (the “Transfer Agent”) with
instructions to comply with the Delivery Notice; (ii) either (A) if the
Corporation is approved through The Depository Trust Corporation (“DTC”),
authorize and instruct the credit by the Transfer Agent the aggregate number of
Conversion Shares set forth in the Delivery Notice, to Holder’s or its
designee’s balance account with the DTC Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, or
(B) only if the Corporation is not approved through DTC, issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Delivery Notice a certificate registered in the name of Holder or its designee,
for the number of Conversion Shares set forth in the Delivery Notice, bearing no
restrictive legend unless a registration statement covering the Conversion
Shares is not effective and neither Company nor Investor provides an opinion of
counsel to the effect that Conversion Shares may be issued without restrictive
legend; and (iii) if it contends that the Delivery Notice is in any way
incorrect, a through explanation of why and its own calculation, or the Delivery
Notice will conclusively be deemed correct for all purposes. The Corporation
will at all times diligently take or cause to be taken all actions reasonably
necessary to cause the Conversion Shares to be issued as soon as practicable.

 



6

 

 

d.          If during the Measurement Period the Holder is entitled to receive
additional Conversion Shares with regard to an Initial Notice, Holder may at any
time deliver one or more additional written notices to the Corporation or its
transfer agent (each, an “Additional Notice” and with the Initial Notice, each a
“Delivery Notice”) setting forth the additional number of Conversion Shares to
be delivered, and the calculation thereof.

 

e.          If the Corporation for any reason does not issue or cause to be
issued to the Holder within 3 Trading Days after the date of a Delivery Notice,
the number of Conversion Shares stated in the Delivery Notice, then, in addition
to all other remedies available to the Holder, as liquidated damages and not as
a penalty, the Corporation will pay in cash to the Holder on each day after such
3rd Trading Day that the issuance of such Conversion Shares is not timely
effected an amount equal to 2% of the product of (i) the aggregate number of
Conversion Shares not issued to the Holder on a timely basis and to which the
Holder is entitled and (ii) the highest Closing Price of the Common Stock
between the date on which the Corporation should have issued such shares to the
Holder and the actual date of receipt of Conversion Shares by Holder. It is
intended that the foregoing will serve to reasonably compensate Holder for any
delay in delivery of Conversion Shares, and not as punishment for any breach by
the Corporation. The Corporation acknowledges that the actual damages likely to
result from delay in delivery are difficult to estimate and would be difficult
for Holder to prove.

 

f.          Notwithstanding any other provision: all of the requirements of
Section I.F and this Section I.G are each independent covenants; the
Corporation’s obligations to issue and deliver Conversion Shares upon any
Delivery Notice are absolute, unconditional and irrevocable; any breach or
alleged breach of any representation or agreement, or any violation or alleged
violation of any law or regulation, by any party or any other person will not
excuse full and timely performance of any of the Corporation’s obligations under
these sections; and under no circumstances may the Corporation seek or obtain
any temporary, interim or preliminary injunctive or equitable relief to prevent
or interfere with any issuance of Conversion Shares to Holder.

 

g.          If for any reason whatsoever Holder does not timely receive the
number of Conversion Shares stated in any Delivery Notice, Holder will be
entitled to a compulsory remedy of immediate specific performance, temporary,
interim and, preliminary and final injunctive relief requiring Corporation and
its transfer agent, attorneys, officers and directors to immediately issue and
deliver the number of Conversion Shares stated by Holder, which requirement will
not be stayed for any reason, without the necessity of posting any bond, and
which Corporation may not seek to stay or appeal.

 

h.          No fractional shares of Common Stock are to be issued upon
conversion of Series C Preferred Stock, but rather the Corporation will issue to
Holder scrip or warrants registered on the books of the Corporation
(certificated or uncertificated) which will entitle Holder to receive a full
share upon the surrender of such scrip or warrants aggregating a full share. The
Holder will not be required to deliver the original certificates for the Series
C Preferred Stock in order to effect a conversion hereunder. The Corporation
will pay any and all taxes which may be payable with respect to the issuance and
delivery of any Conversion Shares.

 



7

 

 

2.            Holder Conversion. In the event of a conversion of any Series C
Preferred Stock pursuant to a Holder Conversion Notice, the Corporation will (a)
satisfy the payment of Dividends and Conversion Premium with respect to the
shares of Series C Preferred Stock converted as provided in Section I.C.2, and
(b) issue to the Holder of such Series C Preferred Stock a number of Conversion
Shares equal to (i) the Face Value multiplied by (ii) the number of such Series
C Preferred Stock subject to the Holder Conversion Notice divided by (iii) the
applicable Conversion Price with respect to such Series C Preferred Stock; all
in accordance with the procedures set forth in Section I.G.1.

 

3.            Corporation Conversion. The Corporation will have the right to
send the Holder a Corporation Conversion Notice at any time in its sole and
absolute discretion, if the Equity Conditions are met as of the time such
Corporation Conversion Notice is given. Upon any conversion of any Series C
Preferred Stock pursuant to a Corporation Conversion Notice, the Corporation
will on the date of such notice (a) satisfy the payment of Dividends and
Conversion Premium with respect to the shares of Series C Preferred Stock
converted as provided in Section I.C.2, and (b) issue to the Holder of such
Series C Preferred Stock a number of Conversion Shares equal to (i) the Face
Value multiplied by (ii) the number of such Series C Preferred Stock subject to
the Holder Conversion Notice divided by (iii) the applicable Conversion Price
with respect to such Series C Preferred Stock; all in accordance with the
procedures set forth in Section I.G.1.

 

4.            Stock Splits. If the Corporation at any time on or after the
filing of this Certificate of Designations subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the applicable
Conversion Price, Adjustment Factor, Maximum Triggering Level, Minimum
Triggering Level, and other share based metrics in effect immediately prior to
such subdivision will be proportionately reduced and the number of shares of
Common Stock issuable will be proportionately increased. If the Corporation at
any time on or after such Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such combination will be
proportionately increased and the number of Conversion Shares will be
proportionately decreased. Any adjustment under this Section will become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

5.            Rights. In addition to any adjustments pursuant to Section I.G.4,
if at any time the Corporation grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 



8

 

 

6.            Notices. The holders of shares of Series C Preferred Stock are
entitled to the same rights as the holders of Common Stock with respect to
rights to receive notices, reports and audited accounts from the Company and
with respect to attending stockholder meetings.

 

7.            Definitions. The following terms will have the following meanings:

 

a.          “Adjustment Factor” means $0.10 per share of Common Stock.

 

b.          “Acquisition” means the closing of the acquisition of assets
contemplated by that certain Asset Purchase Agreement dated December 30, 2015
between Company and the sellers named therein, as disclosed in the current
report on Form 8-K filed with the Securities & Exchange Commission on December
31, 2015.

 

c.          “Closing Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, or, if the Trading
Market begins to operate on an extended hours basis and does not designate the
closing bid price, then the last bid price of such security prior to 4:00 p.m.,
Eastern time, or, if the Trading Market is not the principal securities exchange
or trading market for such security, the last closing bid price of such security
on the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

 

d.          “Conversion Premium” for each share of Series C Preferred Stock
means the Face Value, multiplied by the product of (i) the applicable Dividend
Rate, and (ii) the number of whole years between the Issuance Date and the
Dividend Maturity Date.

 

e.          “Conversion Price” means a price per share of Common Stock equal to
$3.25 per share of Common Stock, subject to adjustment as otherwise provided
herein.

 

f.          “Conversion Shares” means all shares of Common Stock that are
required to be or may be issued upon conversion of Series C Preferred Stock.

 

g.          “Dividend Maturity Date” means the date that is 7 years after the
Issuance Date.

 

h.          “Equity Conditions” means on each day during the Measurement Period,
(i) the Common Stock is not under chill or freeze from DTC, the Common Stock is
designated for trading on OTCQB or higher market and will not have been
suspended from trading on such market, and delisting or suspension by the
Trading Market has not been threatened or pending, either in writing by such
market or because Company has fallen below the then effective minimum listing
maintenance requirements of such market; (ii) the Corporation has delivered
Conversion Shares upon all conversions or redemptions of the Series C Preferred
Stock in accordance with their terms to the Holder on a timely basis; (iii) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Regulation S or Securities Act Rule 144 not to be available for the
resale of all the Conversion Shares underlying the Series C Preferred Stock
without restriction; (iv) there has been a minimum of $5 million in aggregate
trading volume over the last 20 consecutive Trading Days; (v) all shares of
Common Stock to which Holder is entitled have been timely received into Holder’s
designated account in electronic form fully cleared for trading; (vi) the
Corporation otherwise will have been in compliance with and will not have
breached any provision, covenant, representation or warranty of any Transaction
Document; (vii) the Measuring Metric is at least $1.50; (viii) no Trigger Event
will have occurred; (ix) the Corporation will have been assigned all right and
title to the properties being acquired in the Acquisition, or cumulative
assignments representing not less than 90% of the value of the assets described;
and (x) the properties being assigned to the Corporation in the Acquisition will
have daily production of not less than 700 barrels of oil equivalent per day as
of the most recent production data available, not more than 75 days old.

 



9

 

 

i.          “Measurement Period” means the period beginning, if no Trigger Event
has occurred 30 Trading Days, and if a Trigger Event has occurred 60 Trading
Days, before the Notice Date, and ending, if no Trigger Event has occurred 30
Trading Days, and if a Trigger Event has occurred 60 Trading Days, after the
number of Conversion Shares stated in the initial Notice have actually been
received into Holder’s designated brokerage account in electronic form and fully
cleared for trading; provided that for each day during the Measurement Period on
which less than all of the conditions set forth in Section I.G.6.h exist, 1
Trading Day will be added to what otherwise would have been the end of the
Measurement Period.

 

j.           “Measuring Metric” means the volume weighted average price of the
Common Stock on any Trading Day following the Issuance Date of the Series C
Preferred Stock.

 

k.          “Maximum Triggering Level” means $3.75 per share of Common Stock.

 

l.          “Minimum Triggering Level” means $2.75 per share of Common Stock.

 

m.          “Spread Adjustment” means 100 basis points.

 

n.           “Stock Purchase Agreement” means the Stock Purchase Agreement or
other agreement pursuant to which any share of Series C Preferred Stock is
issued, including all exhibits thereto and all related Transaction Documents as
defined therein.

 

o.          “Trading Day” means any day on which the Common Stock is traded on
the Trading Market.

 

p.          “Trading Market” means the NYSE MKT or whatever is at the applicable
time, the principal U.S. trading exchange or market for the Common Stock. All
Trading Market data will be measured as provided by the appropriate function of
the Bloomberg Professional service of Bloomberg Financial Markets or its
successor performing similar functions.

 



10

 

 

7.            Issuance Limitation.

 

               a.          Beneficial Ownership. Notwithstanding any other
provision, at no time may the Corporation issue shares of Common Stock to Holder
which, when aggregated with all other shares of Common Stock then deemed
beneficially owned by Holder, would result in Holder owning more than 4.99% of
all Common Stock outstanding immediately after giving effect to such issuance,
as determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder; provided, however, that Holder may
increase such amount to 9.99% upon not less than 61 days’ prior notice to the
Corporation.. To the extent that any conversion would otherwise result in
exceeding the beneficial ownership limitation set forth in the preceding
sentence, the Delivery Notice will specify the number of shares that may be
delivered without exceeding the limitation, and any issuance beyond such extent
will be held in abeyance until such time as it would not result in Holder
exceeding the beneficial ownership limitation. No provision of this paragraph
may be waived by Holder or the Corporation.

 

                b.          Principal Market Regulation. Company will not issue
any Conversion Shares under this Certificate of Designations, the Warrant issued
to Holder on the Issuance Date, the Securities Purchase Agreement with Investor
dated the Issuance Date, the Debenture or the Common Stock Purchase Warrant
issued to Investor pursuant thereto, if the issuance would exceed the aggregate
number of shares of Common Stock the Company may issue without breaching
Company’s obligations under NYSE MKT rules, except that such limitation will not
apply following stockholder approval in accordance with the requirements of NYSE
MKT rules or a waiver from NYSE MKT (“Approval”).

 

8.            Conversion at Maturity. On the Dividend Maturity Date, all
remaining outstanding Series C Preferred Stock will automatically be converted
into shares of Common Stock.

 

H.            Trigger Event.

 

1.            Any occurrence of any one or more of the following will constitute
a “Trigger Event”:

 

                               (a)          Holder does not timely receive the
number of Conversion Shares stated in any Conversion Notice pursuant to this
Certificate of Designations or any other agreement with Holder for any reason
whatsoever, time being of the essence, including without limitation the issuance
of restricted shares if counsel for Corporation or Holder provides a legal
opinion that shares may be issued without restrictive legend;

 

                               (b)          Any violation of or failure to
timely perform any covenant or provision of this Certificate of Designations,
the Stock Purchase Agreement, any Transaction Document or any other agreement
with Holder, related to payment of cash, registration or delivery of Conversion
Shares, time being of the essence;

 

                               (c)          Any violation of or failure to
perform any covenant or provision of this Certificate of Designations, the Stock
Purchase Agreement, any Transaction Document or any other agreement with Holder,
which in the case of a default that is curable, is not related to payment of
cash, registration or delivery of Conversion Shares, and has not occurred
before, is not cured within 5 Trading Days of written notice thereof;

 



11

 

 

                               (d)          Any representation or warranty made
in the Securities Purchase Agreement, any Transaction Document or any other
agreement with Holder will be untrue, incorrect, or misleading in any material
respect as of the date when made or deemed made;

 

                               (e)          The occurrence of any default or
event of default under any material agreement, lease, document or instrument to
which the Corporation or any subsidiary other than CATI Operating LLC, a Texas
limited liability company (“CATI”) is obligated, including without limitation of
an aggregate of at least $500,000 of indebtedness;

 

                               (f)          While any Registration Statement is
required to be maintained effective, the effectiveness of the Registration
Statement lapses for any reason, including, without limitation, the issuance of
a stop order, or the Registration Statement, or the prospectus contained
therein, is unavailable to Holder sale of all Conversion Shares for any 5 or
more Trading Days, which may be non-consecutive;

 

                               (g)          The suspension from trading or the
failure of the Common Stock to be trading or listed on the Trading Market;

 

                               (h)         The Corporation notifies Holder,
including without limitation, by way of public announcement or through any of
its attorneys, agents or representatives, of its intention not to comply, as
required, with a Conversion Notice pursuant to this Certificate of Designations
or any other agreement with Holder, at any time, including without limitation
any objection or instruction to its transfer agent not to comply with any notice
from Holder;

 

                               (i)          Bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for the relief of
debtors will be instituted by or against the Corporation or any subsidiary other
than CATI and, if instituted against the Corporation or any subsidiary other
than CATI by a third party, an order for relief is entered or the proceedings
are not dismissed within 30 days of their initiation;

 

                               (j)          The appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, or other
similar official of the Corporation or any subsidiary other than CATI or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Corporation or any subsidiary
other than CATI in furtherance of any such action or the taking of any action by
any person to commence a foreclosure sale or any other similar action under any
applicable law;

 

                               (k)          A final judgment or judgments for
the payment of money aggregating in excess of $500,000 are rendered against the
Corporation or any of its subsidiaries other than CATI and are not stayed or
satisfied within 30 days of entry;

 

                               (l)          The Corporation does not for any
reason timely comply with the reporting requirements of the Securities Exchange
Act of 1934, as amended, and the regulations promulgated thereunder, including
without limitation timely filing when first due all periodic reports;

 



12

 

 

                               (m)          Any regulatory, administrative or
enforcement proceeding is initiated against Corporation or any subsidiary
(except to the extent an adverse determination would not have a material adverse
effect on the Company’s business, properties, assets, financial condition or
results of operations or prevent the performance by the Company of any material
obligation under the Transaction Documents); or

 

                               (n)          Any material provision of this
Certificate of Designations shall at any time for any reason, other than
pursuant to the express terms thereof, cease to be valid and binding on or
enforceable against the parties thereto, or the validity or enforceability
thereof will be contested by any party thereto, or a proceeding will be
commenced by the Corporation or any subsidiary or any governmental authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Corporation or any subsidiary denies that it
has any liability or obligation purported to be created under this Certificate
of Designations.

 

             2.               It is intended that all adjustments made following
a Trigger Event will serve to reasonably compensate Holder for the consequences
and increased risk following a Trigger Event, and not as a penalty or punishment
for any breach by the Corporation. The Corporation acknowledges that the actual
damages likely to result from a Trigger Event are difficult to estimate and
would be difficult for Holder to prove.

 

II.          General.

 

A.         Notices. Any and all notices to the Corporation will be addressed to
the Corporation’s Chief Executive Officer at the Corporation’s principal place
of business on file with the Secretary of State of the State of Nevada. Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the electronic mail, facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such electronic mail, facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder will be deemed given and effective
on the earliest of (1) the date of transmission, if such notice or communication
is delivered via facsimile or electronic mail prior to 5:30 p.m. Eastern time,
(2) the date after the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail later than 5:30 p.m. but prior to
11:59 p.m. Eastern time on such date, (3) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(4) upon actual receipt by the party to whom such notice is required to be
given, regardless of how sent.

 

B.         Lost or Mutilated Preferred Stock Certificate. Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder will be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series C
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement will be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation will, at its expense, execute and
deliver in lieu of such certificate a new certificate of like kind representing
the number of shares of such class represented by such lost, stolen, destroyed
or mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.

 



13

 

 

C.         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Certificate of Designations and will not be deemed
to limit or affect any of the provisions hereof.

 

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
C Preferred Stock in accordance with the foregoing resolution and the provisions
of Nevada law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this _____
day of __________ 2016.

 

Signed:    



Name:    



Title:  Chief Executive Officer  



 

Signed:    



Name:    



Title:  Chief Financial Officer  

 



14

 

 

Exhibit 3

 

Form of Transfer Agent Instructions

 

[Letterhead of Company]

 

__________ ___, 2016

 

ClearTrust, LLC 

16540 Pointe Village Drive #206 

Lutz, FL 33558 

 

Re:          Lucas Energy, Inc.

 

Ladies and Gentlemen:

 

In accordance with the Stock Purchase Agreement (“Agreement”), dated April 6,
2016, by and between Lucas Energy, Inc., a Nevada corporation (“Company”), and
____________________ (“Investor”), pursuant to which Company is required to
issue and deliver shares of Series C Preferred Stock (“Preferred Shares”) and
reserve, issue and deliver shares (“Shares”) of Company’s Common Stock (“Common
Stock”) upon conversion of the Preferred Shares and exercise of the Warrant
purchased by Investor, this will serve as our irrevocable, absolute and
unconditional instruction, authorization and direction to you to (a) immediately
issue the Preferred Shares and reserve _____ million Shares for issuance to
Investor, (b) upon receipt of written notice, from either Company or from
Investor with a copy to Company, reserve any additional Shares requested to be
reserved by either Company or Investor, and (c) whenever either Company or
Investor delivers written instructions to you with a copy of a Delivery Notice,
immediately issue the Shares requested by either Company or Investor.
Capitalized terms used herein without definition will have the respective
meanings ascribed to them in the Agreement.

  

The Shares will remain in the created reserve until the earlier of their
issuance or such date as both Investor and Company provide written instructions
that the Shares or any part of them may be taken out of the reserve and will no
longer be subject to the terms of these instructions.

 

Upon your receipt of an instruction from either Company or Investor, you are to
process the instruction without delay in accordance with your Routine or Rush
procedures, as specified, and use your commercially reasonable best efforts to
issue and make available for delivery to Investor the number of Shares set forth
in the Delivery Notice as soon as reasonably practicable, and in any event
within 3 trading days after receipt of the conversion notice, either: (a) only
if you receive written notice that the Registration Statement is not effective
and neither Company nor Investor provides an opinion of counsel to the effect
that the Shares may be issued without restrictive legend, by delivering by
overnight carrier to the address specified in the notice a physical certificate
bearing a restrictive legend; (b) only if Company is not approved through DTC,
and either Company or Investor provides an opinion of counsel to the effect that
the Shares may be issued without restrictive legend, by delivering by overnight
carrier to the address specified in the notice a physical certificate bearing no
restrictive legend, by delivering by overnight carrier to the address specified
in the notice a physical certificate bearing no restrictive legend; or (c) if
Company is DTC eligible and either Company or Investor provides an opinion of
counsel to the effect that the Shares may be issued without restrictive legend,
by issuing pursuant to the DTC Fast Automated Securities Transfer (FAST)
Program, crediting to Investor’s or its designee’s balance account with DTC
through its Deposit Withdrawal At Custodian (DWAC) system, and notifying
Investor to cause its bank or broker to initiate the transaction through the
DWAC system.

 



 

 

 

Company and Investor understand that in order to issue unrestricted stock
ClearTrust LLC will need to be able to verify on www.sec.gov that a valid
registration of the shares is available. If a registration is not effective the
following items will be required to issue unrestricted shares pursuant an
exemption to registration: (a) an opinion of counsel of Company or Investor, in
form, substance and scope customary for opinions of counsel in comparable
transactions (and reasonably satisfactory to the transfer agent in accordance
with standard industry custom and practice), (b) a seller’s representation
letter, and (c) with respect to the Warrant, a copy thereof and proof of payment
of payment for the issued security.

 

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company, and if the Shares are certificated, the
certificates will not bear any legend restricting transfer of the Shares
represented thereby, if a legal opinion is provided as set forth in the
preceding paragraph.

 

Company hereby confirms that no instructions other than as contemplated herein
will or may be given to you by Company with respect to the Shares. Company may
not instruct you to disregard any reserve or Delivery Notice and you may not do
so. You are to comply promptly with any Delivery Notice or share reservation
notice received from Investor, notwithstanding any contrary instructions from
Company.

 

Company will not replace you as Company’s transfer agent, until a reputable
registered transfer agent has agreed in writing to serve as Company’s transfer
agent and to be bound by all terms and conditions of this letter agreement. In
the event that you resign as Company’s transfer agent, Company will engage a
suitable replacement reputable registered transfer agent that will agree to
serve as transfer agent for Company and be bound by the terms and conditions of
these irrevocable instructions as soon as practicable and in any event within 3
Trading Days. You may not disclose any information, deliver any documents, or
transfer any files to any successor transfer agent until after Investor
acknowledges in writing that a suitable successor transfer agent has agreed in
writing to be bound by the terms and conditions of these instructions.

 

Company and Investor understand that ClearTrust, LLC will need payment of
transfer agent fees prior to completing conversion(s). ClearTrust, LLC will not
be responsible for processing conversions prior to payment of transfer fees not
to exceed $150.00 plus shipping fees per conversion request for Routine
processing (within 3 business days) or $250.00 plus shipping fees for Rush
processing (within 24 hours).

 



2

 

 

Investor and Company understand that ClearTrust, LLC will not be required to
perform any issuances or transfers of shares if (a) the request violates, or
would be in violation of, any terms of the Transfer Agent Agreement, (b) such an
issuance or transfer of shares be in violation of any state or federal
securities laws or regulation or (c) the issuance or transfer of shares be
prohibited or stopped as required or directed by a court order. If the Company
informs you that there is a court order stopping issuances and provides you with
a certified copy of the order, once received, you will not be obligated to
perform any issuances related to the Note and this agreement that are prohibited
by the court order.

 

Company and you hereby acknowledge and confirm that complying with the terms of
these instructions does not and will not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to Company.

 

Company will indemnify you and your officers, directors, principals, partners,
advisors, attorneys, agents and representatives, and hold each of them harmless
from and against any and all loss, cost, liability, damage, claim or expense
(including the reasonable fees and disbursements of attorneys) incurred by or
asserted against you or any of them arising out of or in connection with
complying with any Delivery Notice or any other instruction from Investor,
except that Company will not be liable hereunder for any failure by you to
comply with a Delivery Notice or any other instructions from Investor, or as to
amounts in respect of which it is finally determined by a court of competent
jurisdiction to be due solely to your fraud, willful misconduct or gross
negligence. You are entitled to indemnity and will have no liability to Company
in respect of any action taken in compliance with any Delivery Notice or
instruction from Investor, notwithstanding any contrary instructions from
Company. Accordingly, you will have no duty or obligation to confirm the
accuracy of any calculations or information set forth in any Delivery Notice
submitted by the Investor.

  

Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the prior written consent of Investor. The above instructions cannot be
revoked, cancelled or modified without prior written approval of Investor.

 

The Board of Directors of Company has approved the foregoing irrevocable
instructions and does hereby extend Company’s irrevocable agreement to indemnify
your firm for all loss, liability or expense in carrying out the authority and
direction herein contained on the terms herein set forth. You have not
previously received contrary instructions from Company or its agents, nor are
you aware of any facts or circumstances that would make the transaction improper
or illegal under applicable laws or regulations.

 

The terms of this letter will be governed by the laws of the State of Florida
without regard to the conflicts of laws principles thereof, and any action
arising out of or relating to these instructions by be filed in Hillsborough
County District Court or the U.S. District Court for the Florida Middle
District.

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 



  LUCAS ENERGY, INC.

 

  By:     



  Name:     



  Title:     

  

ACCEPTED AND AGREED:

  

CLEARTRUST, LLC

 

By:     



Name:     



Title:     

             



4

 

 

Appendix I

  

Form of Delivery Notice

 

DELIVERY NOTICE

 

Reference is made to the Series C Preferred Stock (“Preferred”) issued by Lucas
Energy, Inc., a Nevada corporation (“Company”) to the Investor named below
pursuant to the Stock Purchase Agreement dated April 6, 2016. In accordance with
and pursuant to the Certificate of Designations for the Preferred, Investor
hereby converts the number of shares of Preferred stated below into shares of
Common Stock (“Common Stock”) of Company, as of the date and time first stated
below.

 



 

Notice Time: XX/XX/20XX, XX:XX x.m. Eastern time     Preferred Shares to be
converted: XX ($10,000 per share)     Conversion Price: $3.25     Number of
shares of Common Stock to be issued for Conversion: XX,XXX     Relevant Dividend
Rate: X% based on VWAP of $X.XX on XX/XX/20XX     Conversion Premium: $X,XXX.00
    Conversion Premium amount paid in cash: $0.00     Estimated lowest daily
VWAP during Measurement Period, or lowest sales price on last   day of
Measurement Period: $X.XX     Estimated Conversion Premium price per share:
$X.XX     Estimated number of shares of Common Stock to be issued for Conversion
  Premium: XX,XXX     Estimated total shares of Common Stock to be issued:
XX,XXX     Prior Common Stock issuances related to this Delivery Notice: 0    
Shares of Common Stock to be issued now, subject to 4.99% issuance   limitation:
XX,XXX



 



 



5

 

 

Please issue the Common Stock being converted via DWAC in the following name and
to the following broker(s), and notify when Company’s transfer agent is ready
for broker to initiate DWAC: 


Shares: XX,XXX Issue to: INVESTOR NAME Broker: BROKER NAME Address: BROKER
ADDRESS Account #: XXX-XXX DTC# XXXX Contact: NAME AND TELEPHONE    
Shares: XX,XXX Issue to: INVESTOR NAME Broker: BROKER NAME Address: BROKER
ADDRESS Account #: XXX-XXX DTC# XXXX Contact: NAME AND TELEPHONE    

 



6

 

 

Exhibit 4

 

Form of Officer’s Certificate

 

LUCAS ENERGY, INC.

  

__________ ___, 2016

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Chief Executive Officer of Lucas Energy,
Inc., a Nevada corporation (“Company”).

 

This Officer’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated April 6, 2016, between Investor and Company
(“Agreement”). Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

 

The representations and warranties of Company set forth in Sections III.A and
III.B of the Agreement are true and correct in all material respects as if made
on the above date (except for any representations and warranties that are
expressly made as of a particular date, in which case such representations and
warranties will be true and correct in all material respects as of such
particular date), and no default has occurred under the Agreement, or any other
agreement with Investor or any Affiliate of Investor.

 

Company is not, and will not be as a result of the Closing, in default of the
Agreement, any other agreement with Investor or any Affiliate of Investor.

 

All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.

 

Signed:     





Name:     



Title:     

 



 

 

 

Exhibit 5

 

Form of Secretary’s Certificate

 

__________ ___, 2016

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of Lucas Energy, Inc., a Nevada
corporation (the “Company”).

 

This Secretary’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated April 6, 2016, between Investor and Company
(“Agreement”). Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

 

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

  

Signed:     





Name:     



Title:     

 



 

 

 

Exhibit 6

 

Form of Warrant

 



NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

  

LUCAS, ENERGY, INC.

 

COMMON STOCK PURCHASE WARRANT

 



Warrant Shares: 1,111,112

Issuance Date: __________ ___, 2016

            Expiration Date: March 31, 2017

 

This Common Stock Purchase Warrant (“Warrant”) certifies that, for value
received, ____________________ (“Investor”) is entitled and obligated, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, to subscribe for and purchase from Lucas Energy, Inc., a Nevada
corporation (“Company”), 1,111,112 shares (as subject to adjustment hereunder,
“Warrant Shares”) of Common Stock, at an exercise price equal to $4.50, subject
to adjustment hereunder (“Conversion Price”) per share of Common Stock, for
total aggregate purchase price of $5,000,000.00 (“Purchase Price”).

 



I.             Warrant.

 

A.          Issuance. This Warrant is issued pursuant to that certain Securities
Purchase Agreement (“Agreement”) of even date herewith. Capitalized terms not
otherwise defined herein will have the meanings defined in the Agreement.

 

B.          Exercise. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time, from time to time, after
the Issuance Date and before the Expiration Date, by mutual agreement of
Investor and Company before or after delivery to or from Investor or Company (or
such other office or agency of Company as it may designate by notice in writing
to Investor) of a Conversion Notice, and Investor paying Company the Purchase
Price by wire transfer of immediately available funds before or within 3 Trading
Days after the Notice Time. No ink-original Delivery Notice will be required,
nor will any medallion guarantee (or other type of guarantee or notarization) of
any Delivery Notice form be required. Investor will not be required to
physically surrender this Warrant to Company.

 



1

 



 

C.          No Transfer of Warrant. This Warrant is non-transferable and may not
be sold, transferred or assigned by Investor.

 

D.          No Cashless Exercise. No cashless exercise of this Warrant will be
permitted.





 

E.          Liquidation. Upon any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary, after payment or provision for
payment of debts and other liabilities of the Company, prior to any distribution
or payment made to the holders of Common Stock or Preferred Stock by reason of
their ownership thereof, Investor will be entitled to be paid out of the assets
of the Company available for distribution an amount with respect to any
unexercised portion of this Warrant equal to the Purchase Price for such
unexercised portion of this Warrant, plus an amount equal to any accrued but
unpaid Premium thereon (collectively with the Purchase Price, the “Liquidation
Value”). The Liquidation Value, and upon any redemption of this Warrant pursuant
to Section I.F, the Maturity Redemption Price, Early Redemption Price, or
Liquidation Value, as applicable, will be reduced by the amount of any unpaid
Purchase Price, and any Premium or Conversion Premium with respect thereto,
whether or not required to be paid. By way of example, if Investor has paid none
of the Purchase Price, the Maturity Redemption Price, Early Redemption Price and
Liquidation Value will be zero.

 

F.           Redemption.

 

1.          Company’s Redemption Option. On the Warrant Maturity Date, the
Company may redeem the entire unexercised portion of this Warrant by paying
Investor in cash an amount per share equal to 100% of the Purchase Price for
such unexercised portion of this Warrant (the “Maturity Redemption Price”).

 

2.          Early Redemption. Prior to the Warrant Maturity Date, provided that
no Trigger Event has occurred, the Company will have the right at any time upon
30 Trading Days’ prior written notice, in its sole and absolute discretion, to
redeem all or any portion of this Warrant then outstanding by paying Investor in
cash an amount (the “Early Redemption Price”) equal to the sum of the following:
(a) 100% of the Purchase Price for such unexercised portion of this Warrant,
plus (b) the Conversion Premium thereon, minus (c) any Premium thereon that has
been paid.

 

3.          Credit Risk Adjustment.

 

             a.          Premium.

 

                                          i.          Commencing on the date of
the issuance of this Warrant (“Issuance Date”), this Warrant will accrue a
premium (“Premium”), at a rate equal to 6.0% per annum, subject to adjustment as
provided in this Warrant (“Premium Rate”), of the Purchase Price. The Premium
will be payable with respect to any part of this Warrant upon any of the
following: (a) upon redemption of such part in accordance with Section I.F; and
(b) upon conversion of such part in accordance with Section I.G.

 

2

 

 



ii.           Premium, as well as any applicable Conversion Premium payable
hereunder, will be paid: (a) in the Company’s sole and absolute discretion,
immediately in cash; or (b) if Company notifies Investor it will not pay all or
any portion in cash, or to the extent cash is not paid and received as soon as
practicable, and in any event within 1 Trading Day after the Notice Time, for
any reason whatsoever, in shares of Common Stock valued at (i) if there has
never been a Trigger Event, (A) 95.0% of the average of the 5 lowest individual
daily volume weighted average prices of the Common Stock on the Trading Market
during the applicable Measurement Period, which may be non-consecutive, less
$0.05 per share of Common Stock, not to exceed (B) 100% of the lowest sales
price on the last day of such Measurement Period less $0.05 per share of Common
Stock (ii) following any Trigger Event, (A) 85.0% of the lowest daily volume
weighted average price during any Measurement Period for any conversion by
Investor, less $0.10 per share of Common Stock, not to exceed (B) 85.0% of the
lowest sales price on the last day of any Measurement Period, less $0.10 per
share of Common Stock. In no event will the value of Common Stock pursuant to
the foregoing be below the par value per share. All amounts that are required or
permitted to be paid in cash pursuant to this Warrant will be paid by wire
transfer of immediately available funds to an account designated by Investor.

 

iii.          The Premium Rate will adjust downward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric rises above the Maximum Triggering Level, down to a minimum
of 0.0%.

 

iv.           The Premium Rate will adjust upward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric falls below the Minimum Triggering Level, up to a maximum
of 24.95%. In addition, the Premium Rate will adjust upward by 10.0% following
the occurrence of any Trigger Event.

 

v.            The adjusted Premium Rate used for calculation of the Liquidation
Value, Conversion Premium, Early Redemption Price and Premium, as applicable,
and the amount of Premium owed will be calculated and determined based upon the
Measuring Metric at close of the Trading Market immediately prior to the Notice
Time.

 

4.          Mandatory Redemption. If the Company determines to liquidate,
dissolve or wind-up its business and affairs, the Company will prior to or
concurrently with the closing, effectuation or occurrence any such action,
redeem the entire unexercised portion of this Warrant for cash, by wire transfer
of immediately available funds to an account designated by Investor, at the
Early Redemption Price set forth in Section I.F.2 if the event is prior to the
Warrant Maturity Date, or at the Liquidation Value if the event is on or after
the Warrant Maturity Date.

 

5.          Mechanics of Redemption. In order to redeem all or any portion of
the Warrant then outstanding, the Company must deliver written notice (each, a
“Redemption Notice”) to Investor setting forth (a) the portion of this Warrant
that the Company is redeeming, (b) the applicable Premium Rate, Liquidation
Value and Early Redemption Price, and (c) the calculation of the amount paid.
Upon receipt of full payment in cash for a complete redemption, Investor will
promptly submit to the Company the original Warrant. In connection with a
mandatory redemption, the notice will be delivered as soon as the number of
shares can be determined, and in all other instances at least 30 Trading Days
prior to payment. For the avoidance of doubt, the delivery of a Redemption
Notice will not affect Investor’s rights under Section I.G until after receipt
of cash payment by Investor at the required time.

 



3

 

 

G.          Exercise.

 

1.           Mechanics of Exercise.

 

a.          Promptly upon the occurrence of any exercise provided for in Section
I.B., Investor will deliver a written notice to the Company and its transfer
agent (“Conversion Notice” and with the Redemption Notice, each an “Initial
Notice”) of the exercise of this Warrant.

 

b.          Each Delivery Notice will set forth the amount of Warrant being
converted, the minimum number of Conversion Shares and the amount of Premium and
any applicable Conversion Premium due as of the time the Delivery Notice is
given (the “Notice Time”), and the calculation thereof.

 

b.          If the Company notifies Investor by 10:00 a.m. Eastern time on the
Trading Day after the Notice Time that it is paying all or any portion of
Premium or Conversion Premium, and actually pays in cash by the next Trading
Day, time being of the essence, the full amount of Premium and Conversion
Premium stated in the Delivery Notice, no further amount will be due with
respect thereto.

 

c.          As soon as practicable, and in any event within 1 Trading Day of the
Notice Time, time being of the essence, the Company will do all of the
following: (i) transmit the Delivery Notice by facsimile or electronic mail to
the Investor, and to the Company’s transfer agent (the “Transfer Agent”) with
instructions to comply with the Delivery Notice; (ii) either (A) if the Company
is approved through The Depository Trust Company (“DTC”), authorize and instruct
the credit by the Transfer Agent the aggregate number of Conversion Shares set
forth in the Delivery Notice, to Investor’s or its designee’s balance account
with the DTC Fast Automated Securities Transfer (FAST) Program, through its
Deposit/Withdrawal at Custodian (DWAC) system, or (B) only if the Company is not
approved through DTC, issue and surrender to a common carrier for overnight
delivery to the address as specified in the Delivery Notice a certificate
registered in the name of Investor or its designee, for the number of Conversion
Shares set forth in the Delivery Notice, bearing no restrictive legend unless a
registration statement covering the Conversion Shares is not effective and
neither Company nor Investor provides an opinion of counsel to the effect that
Conversion Shares may be issued without restrictive legend; and (iii) if it
contends that the Delivery Notice is in any way incorrect, a through explanation
of why and its own calculation, or the Delivery Notice will conclusively be
deemed correct for all purposes. The Company will at all times diligently take
or cause to be taken all actions reasonably necessary to cause the Conversion
Shares to be issued as soon as practicable.

 



4

 

 

d.          If during the Measurement Period the Investor is entitled to receive
additional Conversion Shares with regard to an Initial Notice, Investor may at
any time deliver one or more additional written notices to the Company or its
transfer agent (each, an “Additional Notice” and with the Initial Notice, each a
“Delivery Notice”) setting forth the additional number of Conversion Shares to
be delivered, and the calculation thereof.

 

e.          If the Company for any reason does not issue or cause to be issued
to the Investor within 3 Trading Days after the date of a Delivery Notice, the
number of Conversion Shares stated in the Delivery Notice, then, in addition to
all other remedies available to the Investor, as liquidated damages and not as a
penalty, the Company will pay in cash to the Investor on each day after such 3rd
Trading Day that the issuance of such Conversion Shares is not timely effected
an amount equal to 2% of the product of (i) the aggregate number of Conversion
Shares not issued to the Investor on a timely basis and to which the Investor is
entitled and (ii) the highest Closing Price of the Common Stock between the date
on which the Company should have issued such shares to the Investor and the
actual date of receipt of Conversion Shares by Investor. It is intended that the
foregoing will serve to reasonably compensate Investor for any delay in delivery
of Conversion Shares, and not as punishment for any breach by the Company. The
Company acknowledges that the actual damages likely to result from delay in
delivery are difficult to estimate and would be difficult for Investor to prove.

 

f.          Notwithstanding any other provision: all of the requirements of
Section I.F and this Section I.G are each independent covenants; the Company’s
obligations to issue and deliver Conversion Shares upon any Delivery Notice are
absolute, unconditional and irrevocable; any breach or alleged breach of any
representation or agreement, or any violation or alleged violation of any law or
regulation, by any party or any other person will not excuse full and timely
performance of any of the Company’s obligations under these sections; and under
no circumstances may the Company seek or obtain any temporary, interim or
preliminary injunctive or equitable relief to prevent or interfere with any
issuance of Conversion Shares to Investor.

 

g.          If for any reason whatsoever Investor does not timely receive the
number of Conversion Shares stated in any Delivery Notice, Investor will be
entitled to a compulsory remedy of immediate specific performance, temporary,
interim and, preliminary and final injunctive relief requiring Company and its
transfer agent, attorneys, officers and directors to immediately issue and
deliver the number of Conversion Shares stated by Investor, which requirement
will not be stayed for any reason, without the necessity of posting any bond,
and which Company may not seek to stay or appeal.

 

h.          No fractional shares of Common Stock are to be issued upon
conversion of this Warrant, but rather the Company will issue to Investor scrip
or warrants registered on the books of the Company (certificated or
uncertificated) which will entitle Investor to receive a full share upon the
surrender of such scrip or warrants aggregating a full share. The Investor will
not be required to deliver the original Warrant in order to effect a conversion
hereunder. The Company will pay any and all taxes which may be payable with
respect to the issuance and delivery of any Conversion Shares.

 

2.            Exercise. Upon receipt of the Conversion Notice, the Company will
(a) satisfy the payment of Premium and Conversion Premium as provided in Section
I.F.3.a.ii, and (b) issue to Investor a number of Conversion Shares equal to (i)
the Purchase Price of the portion converted divided by (ii) the applicable
Conversion Price with respect to such portion of the Warrant; all in accordance
with the procedures set forth in Section I.G.1.

 



5

 

 

3.          Stock Splits. If the Company at any time on or after the filing of
this Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the applicable Conversion Price, Adjustment Factor,
Maximum Triggering Level, Minimum Triggering Level, and other share based
metrics in effect immediately prior to such subdivision will be proportionately
reduced and the number of shares of Common Stock issuable will be
proportionately increased. If the Company at any time on or after such Issuance
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the applicable Conversion Price, Adjustment Factor, Maximum Triggering
Level, Minimum Triggering Level, and other share based metrics in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section will become effective at the close of business on the date
the subdivision or combination becomes effective.

 

4.            Notices. The holders of shares of Warrant are entitled to the same
rights as the holders of Common Stock with respect to rights to receive notices,
reports and audited accounts from the Company and with respect to attending
stockholder meetings.

 

5.            Definitions. The following terms will have the following meanings:

 

a.          “Adjustment Factor” means $0.10 per share of Common Stock.

 

b.          “Acquisition” means the closing of the acquisition of assets
contemplated by that certain Asset Purchase Agreement dated December 30, 2015
between Company and the sellers named therein, as disclosed in the current
report on Form 8-K filed with the Securities & Exchange Commission on December
31, 2015.

 

c.          “Closing Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, or, if the Trading
Market begins to operate on an extended hours basis and does not designate the
closing bid price, then the last bid price of such security prior to 4:00 p.m.,
Eastern time, or, if the Trading Market is not the principal securities exchange
or trading market for such security, the last closing bid price of such security
on the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

 

d.          “Conversion Premium” for each portion of Warrant means the Purchase
Price, multiplied by the product of (i) the applicable Premium Rate, and (ii)
the number of whole years between the Issuance Date and the Warrant Maturity
Date.

 



6

 

 

e.          “Conversion Price” means a price per share of Common Stock equal to
$4.50 per share of Common Stock, subject to adjustment as otherwise provided
herein.

 

f.          “Conversion Shares” means all shares of Common Stock that are
required to be or may be issued upon conversion of Warrant.

 

g.          “Equity Conditions” means on each day during the Measurement Period,
(i) the Common Stock is not under chill or freeze from DTC, the Common Stock is
designated for trading on OTCQB or higher market and will not have been
suspended from trading on such market, and delisting or suspension by the
Trading Market has not been threatened or pending, either in writing by such
market or because Company has fallen below the then effective minimum listing
maintenance requirements of such market; (ii) the Company has delivered
Conversion Shares upon all conversions or redemptions of the Warrant in
accordance with their terms to the Investor on a timely basis; (iii) the Company
will have no knowledge of any fact that would cause both of the following (A) a
registration statement not to be effective and available for the resale of all
Conversion Shares, and (B) Section 3(a)(9) under the Securities Act of 1933, as
amended, not to be available for the issuance of all Conversion Shares, or
Regulation S or Securities Act Rule 144 not to be available for the resale of
all the Conversion Shares underlying the Warrant without restriction; (iv) all
shares of Common Stock to which Investor is entitled have been timely received
into Investor’s designated account in electronic form fully cleared for trading;
(v) the Company otherwise will have been in compliance with and will not have
breached any provision, covenant, representation or warranty of any Transaction
Document; (vi) the Measuring Metric is at least $1.00.

 

h.          “Warrant Maturity Date” means the date that is 7 years after the
Issuance Date.

 

i.           “Measurement Period” means the period beginning, if no Trigger
Event has occurred 30 Trading Days, and if a Trigger Event has occurred 60
Trading Days, before the Notice Date, and ending, if no Trigger Event has
occurred 30 Trading Days, and if a Trigger Event has occurred 60 Trading Days,
after the number of Conversion Shares stated in the initial Notice have actually
been received into Investor’s designated brokerage account in electronic form
and fully cleared for trading; provided that for each day during the Measurement
Period on which less than all of the conditions set forth in Section I.G.6.h
exist, 1 Trading Day will be added to what otherwise would have been the end of
the Measurement Period.

 

j.           “Measuring Metric” means the volume weighted average price of the
Common Stock on any Trading Day following the Issuance Date of the Warrant.

 

k.          “Maximum Triggering Level” means $5.00 per share of Common Stock.

 

l.          “Minimum Triggering Level” means $4.00 per share of Common Stock.

 

m.          “Spread Adjustment” means 100 basis points.

 



7

 

 

n.           “Securities Purchase Agreement” means the Securities Purchase
Agreement or other agreement pursuant to which the Warrant is issued, including
all exhibits thereto and all related Transaction Documents as defined therein.

 

o.          “Trading Day” means any day on which the Common Stock is traded on
the Trading Market.

 

p.          “Trading Market” means the NYSE MKT or whatever is at the applicable
time, the principal U.S. trading exchange or market for the Common Stock. All
Trading Market data will be measured as provided by the appropriate function of
the Bloomberg Professional service of Bloomberg Financial Markets or its
successor performing similar functions.

 

7.            Issuance Limitations.

 

a.           Beneficial Ownership. Notwithstanding any other provision, at no
time may the Company issue shares of Common Stock to Investor which, when
aggregated with all other shares of Common Stock then deemed beneficially owned
by Investor, would result in Investor owning more than 4.99% of all Common Stock
outstanding immediately after giving effect to such issuance, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder; provided, however, that Investor may increase such
amount to 9.99% upon not less than 61 days’ prior notice to the Company. To the
extent that any exercise would otherwise result in exceeding the beneficial
ownership limitation set forth in the preceding sentence, the Delivery Notice
will specify the number of shares that may be delivered without exceeding the
limitation, and any issuance beyond such extent will be held in abeyance until
such time as it would not result in Investor exceeding the beneficial ownership
limitation. No provision of this paragraph may be waived by Investor or the
Company.

 

b.              Principal Market Regulation. Company will not issue any
Conversion Shares under this Warrant, the Series C Preferred Stock issued to
Holder on the Issuance Date, the Securities Purchase Agreement with Investor
dated the Issuance Date, the Debenture or the Common Stock Purchase Warrant
issued to Investor pursuant thereto, if the issuance would exceed the aggregate
number of shares of Common Stock the Company may issue without breaching
Company’s obligations under NYSE MKT rules, except that such limitation will not
apply following stockholder approval in accordance with the requirements of NYSE
MKT rules or a waiver from NYSE MKT (“Approval”).

 

H.          Trigger Event.

 

1.            Any occurrence of any one or more of the following will constitute
a “Trigger Event”:

 

(a)          Investor does not timely receive the number of Conversion Shares
stated in any Conversion Notice pursuant to this Warrant or any other agreement
with Investor for any reason whatsoever, time being of the essence, including
without limitation the issuance of restricted shares if counsel for Company or
Investor provides a legal opinion that shares may be issued without restrictive
legend;

 



8

 

 

(b)          Any violation of or failure to timely perform any covenant or
provision of this Warrant, the Stock Purchase Agreement, any Transaction
Document or any other agreement with Investor, related to payment of cash,
registration or delivery of Conversion Shares, time being of the essence;

 

(c)          Any violation of or failure to perform any covenant or provision of
this Warrant, the Securities Purchase Agreement, any Transaction Document or any
other agreement with Investor, which in the case of a default that is curable,
is not related to payment of cash, registration or delivery of Conversion
Shares, and has not occurred before, is not cured within 5 Trading Days of
written notice thereof;

 

(d)          Any representation or warranty made in the Stock Purchase
Agreement, any Transaction Document or any other agreement with Investor will be
untrue, incorrect, or misleading in any material respect as of the date when
made or deemed made;

 

(e)          The occurrence of any default or event of default under any
material agreement, lease, document or instrument to which the Company or any
subsidiary other than CATI Operating LLC, a Texas limited liability company
(“CATI”) is obligated, including without limitation of an aggregate of at least
$500,000 of indebtedness;

 

(f)          While any Registration Statement is required to be maintained
effective, the effectiveness of the Registration Statement lapses for any
reason, including, without limitation, the issuance of a stop order, or the
Registration Statement, or the prospectus contained therein, is unavailable to
Investor sale of all Conversion Shares for any 5 or more Trading Days, which may
be non-consecutive;

 

(g)          The suspension from trading or the failure of the Common Stock to
be trading or listed on the Trading Market;

 

(h)           The Company notifies Investor, including without limitation, by
way of public announcement or through any of its attorneys, agents or
representatives, of its intention not to comply, as required, with a Conversion
Notice under this Warrant or any other agreement with Investor at any time,
including without limitation any objection or instruction to its transfer agent
not to comply with any notice from Investor;

 

(i)          Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors will be instituted by or against
the Company or any subsidiary other than CATI and, if instituted against the
Company or any subsidiary other than CATI by a third party, an order for relief
is entered or the proceedings are not dismissed within 30 days of their
initiation;

 

(j)          The appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, or other similar official of the Company or any
subsidiary other than CATI or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the execution of
a composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company or any subsidiary other than CATI in furtherance of any such action or
the taking of any action by any person to commence a foreclosure sale or any
other similar action under any applicable law;

 

9

 

 



(k)          A final judgment or judgments for the payment of money aggregating
in excess of $500,000 are rendered against the Company or any of its
subsidiaries other than CATI and are not stayed or satisfied within 30 days of
entry;

 

(l)          The Company does not for any reason timely comply with the
reporting requirements of the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder, including without limitation timely
filing when first due all periodic reports;

 

(m)       Any regulatory, administrative or enforcement proceeding is initiated
against Company or any subsidiary (except to the extent an adverse determination
would not have a material adverse effect on the Company’s business, properties,
assets, financial condition or results of operations or prevent the performance
by the Company of any material obligation under the Transaction Documents); or

 

(n)         Any material provision of this Warrant will at any time for any
reason, other than pursuant to the express terms thereof, cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof will be contested by any party thereto, or a proceeding
will be commenced by the Company or any subsidiary or any governmental authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Company or any subsidiary denies that it has
any liability or obligation purported to be created under this Warrant.

 

2.           It is intended that all adjustments made following a Trigger Event
will serve to reasonably compensate Investor for the consequences and increased
risk following a Trigger Event, and not as a penalty or punishment for any
breach by the Company. The Company acknowledges that the actual damages likely
to result from a Trigger Event are difficult to estimate and would be difficult
for Investor to prove.

 

II.           Miscellaneous.

 

A.          Notices. Any and all notices to the Company will be addressed to the
Company’s Chief Executive Officer at the Company’s principal place of business
on file with the Secretary of State of the State of Nevada. Any and all notices
or other communications or deliveries to be provided by the Company to any
Investor hereunder will be in writing and delivered personally, by electronic
mail or facsimile, sent by a nationally recognized overnight courier service
addressed to each Investor at the electronic mail, facsimile telephone number or
address of such Investor appearing on the books of the Company, or if no such
electronic mail, facsimile telephone number or address appears, at the principal
place of business of the Investor. Any notice or other communication or
deliveries hereunder will be deemed given and effective on the earliest of (1)
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail prior to 5:30 p.m. Eastern time, (2) the date after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail later than 5:30 p.m. but prior to 11:59 p.m.
Eastern time on such date, (3) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or (4) upon
actual receipt by the party to whom such notice is required to be given,
regardless of how sent.

 



10

 

 

B.          Lost or Mutilated Warrant. Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of Investor will be satisfactory) of
the ownership and the loss, theft, destruction or mutilation of this Warrant,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to Company (provided that if Investor is a financial
institution or institutional investor its own agreement will be satisfactory) or
in the case of any such mutilation upon surrender of such certificate, Company
will, at its expense, execute and deliver in lieu of such certificate a new
certificate of like kind representing the number of shares of such class
represented by such lost, stolen, destroyed or mutilated certificate and dated
the date of such lost, stolen, destroyed or mutilated certificate.

 

C.          Headings. The headings contained herein are for convenience only, do
not constitute a part of this Warrant and will not be deemed to limit or affect
any of the provisions hereof.

 

D.          Choice of Law. This Warrant will be governed by the laws of the
State of Nevada.

 

E.          No Rights as Stockholder Until Exercise. This Warrant does not
entitle Investor to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date
first set forth above.



 





Signed:   



Name:   



Title:  Chief Executive Officer  



 

Signed:   



Name:   



Title:  Chief Financial Officer  

  

11

